Exhibit 10.1
HEARING CARE PROGRAM SERVICES AGREEMENT
This Hearing Care Program Services Agreement (“Agreement”) is entered into as of
August 8, 2008 (the “Effective Date”), by and among HearUSA, Inc. (“HUSA”), a
Delaware corporation with its principal place of business located at 1250
Northpoint Parkway, West Palm Beach, Florida 33407, AARP, Inc. (“AARP”), a
District of Columbia non-profit corporation with its principal place of business
at 601 E Street, NW, Washington, DC 20049 and AARP Services, Inc. (“ASI”), a
Delaware corporation with its principal place of business located at 650 F
Street, NW, Washington, DC 20004 (collectively, “the Parties” and each,
individually, a “Party”). AARP and ASI are sometimes collectively referred to
herein as the “AARP Parties” and individually as an “AARP Party”.
WITNESSETH
WHEREAS, AARP is a non-profit, non-partisan membership corporation for persons
age 50 and over whose goals include the advancement of the education, well-being
and social welfare of its members and older persons generally;
WHEREAS, AARP has selected HUSA to provide or arrange to provide through HUSA’s
network of hearing care providers an AARP-branded discount hearing care program
for the benefit of AARP Members as more fully described in this Agreement (the
“Program”); and
WHEREAS, ASI, a wholly-owned subsidiary of AARP, contracts with AARP to provide
to AARP services relating to the design, development and management of
AARP-branded products and services made available to AARP Members;
NOW, THEREFORE, in consideration of the representations, warranties, conditions,
covenants, and agreements herein contained and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
SECTION I
DEFINITIONS
As used in this Agreement, the terms set forth in this Section I shall have the
meanings defined below. Capitalized terms not defined in this Section I, but
defined elsewhere in this Agreement, including the preamble and recitals above,
shall have the meanings specified in those other places in this Agreement and in
the context in which they are used.

1.1   AARP Intellectual Property consists of the Licensed Marks (as defined in
the License Agreement), Member Data, AARP’s name, and any Licensed Copyrights
(as defined in the License Agreement), and the goodwill associated therewith.  
1.2   AARP Marks has the meaning set forth in the License Agreement.   1.3  
Aural Rehabilitation means (i) instructional programs that are delivered to the
individual in a structured and approved format to supplement the initial
counseling/orientation material; (ii) care and maintenance of hearing products,
troubleshooting hearing aids, assistive technologies, listening strategies,
auditory and communication training; and (iii) approved materials made available
in various formats, including books, interactive online programs, group support
programs and DVDs.

 

1

CONFIDENTIAL



--------------------------------------------------------------------------------



 



1.4   HUSA Centers means HUSA company-owned retail hearing care centers.   1.5  
HUSA Network means the network of independent audiologists and hearing care
specialists that contract with HUSA to participate in certain hearing benefit
programs contracted by HUSA with employer groups, health insurers and other
benefit sponsors.   1.6   HUSA Network Providers means those independent
Providers that are members of the HUSA Network and not employees of HUSA.   1.7
  Intellectual Property means all intellectual property and proprietary rights
worldwide (whether or not registered or registrable, patented or patentable),
including, without limitation, rights in inventions, patent rights, copyrights,
trademark rights, trade secret rights, rights in ideas, inventions and
innovations, rights in Confidential Information, moral rights, semiconductor
chip rights, database rights, industrial design rights, and all other similar
rights, along with all applications, registrations, divisionals, continuations,
continuations-in-part, reexams, extensions, reissues and foreign counterparts
for the foregoing.   1.8   License Agreement means that certain AARP License
Agreement entered into on August 8, 2008 between HUSA and AARP.   1.9   Member
means an individual who, at the time in question, is a current member of AARP,
as evidenced by a valid membership number.   1.10   Member Communications means
all electronic, print, visual, oral, or scripted communications regarding the
Program directed at Members or the general public, including inserts in kits for
new or renewing Members, promotional materials, advertisements, press releases,
web site design and copy, in-store signage and any other communications that
bear the AARP Marks or that address the Program.   1.11   Member Data means the
names, addresses, telephone numbers, AARP membership numbers, and e-mail
addresses that AARP or ASI provide to HUSA or permit HUSA to access in
connection with this Agreement or the License Agreement, including Member
mailing lists.   1.12   Products and Services means the hearing care products
and services and related discounts offered to Members pursuant to the Program as
set forth on Exhibit E hereto, as the same may be amended from time to time in
accordance with the terms of this Agreement.   1.13   Program Year has the
meaning set forth in the License Agreement.   1.14   Provider(s) means an
audiologist or hearing care specialist delivering Products and Services to
Members pursuant to the Program, whether through a HUSA Center or the HUSA
Network.   1.15   Third Party means any person other than a Party to this
Agreement.

 

2

CONFIDENTIAL



--------------------------------------------------------------------------------



 



SECTION II
ROLE OF ASI OR ITS SUCCESSOR(S)

2.1   General. On behalf of AARP and subject to Applicable Law, ASI shall
perform Quality Control Services and monitor HUSA’s compliance with the Quality
Control Standards as set forth in this Agreement and in the License Agreement.
ASI’s role under this Agreement shall be that of provider of Quality Control
Services, solely on behalf of AARP and compensated for its services by AARP,
subject to a separate agreement between AARP and ASI governing ASI’s services.
AARP, by written notice to HUSA at any time, may designate a different provider
of some or all of such Quality Control Services on AARP’s behalf; HUSA will be
afforded an opportunity to consent, such consent not to be unreasonably
withheld. In the event of such designation, references to ASI in this Agreement
and in the License Agreement, with respect to those components of Quality
Control Services covered by such designation, shall be deemed to refer to the
new provider of Quality Control Services.

2.2   Consulting Services. HUSA may, in its discretion, separately engage ASI to
perform consulting and marketing services in connection with the Program on
behalf of HUSA, as may be set forth in any consulting services agreement entered
into by ASI and HUSA. HUSA shall separately compensate ASI for any such
consulting and marketing services. ASI performs no consulting or marketing
services for HUSA under this Agreement.

SECTION III
HUSA OBLIGATIONS

3.1   Products and Services. Subject to the terms and conditions of this
Agreement, during the Term HUSA shall provide the Products and Services to
Members through the HUSA Centers and the HUSA Network.

3.2   Medicare or Medicaid. It is expressly understood and agreed by the Parties
that the Program shall not apply to any products or services that are
reimbursable by any federal or state health care program. To the extent that any
Product or Service provided to a Member under the Program is covered by any
federal or state health care program, such Product or Service shall be deemed
not to have been provided under the Program pursuant to this Agreement and no
discount or other benefit hereunder shall be afforded a Member for such Product
or Service. HUSA acknowledges and agrees to provide Products and Services under
the Program only to the extent that such Products and Services are not
reimbursable by any federal or state health care program, including the Medicare
program. Notwithstanding anything else in this Section 3.2 to the contrary,
Products and Services may be provided to Members that use a benefit under a
Medicare Advantage Plan (Medicare Part C) to pay a portion of the cost of such
Products and Services. In the event that a Product or Service provided by a
Provider as part of the Program indicates a need for follow-up treatment that
may be covered by any federal or state health care program, the Provider shall
advise the Member to consult the Member’s primary care physician or health
insurer for a referral to a qualified health care practitioner for the provision
of such treatment.

 

3

CONFIDENTIAL



--------------------------------------------------------------------------------



 



3.3   Program Roll Out. HUSA shall make the Program available to Members as
follows:

  (a)   Within one (1) year after the Effective Date, the Program shall be
available to Members through all the HUSA Centers in existence on the Effective
Date and those audiologists that are members of the HUSA Network on the
Effective Date.     (b)   Within two (2) years after the Effective Date, the
Program shall be available to Members through a combination of HUSA Centers and
HUSA Network Providers in all fifty (50) U.S. States, the District of Columbia,
and five U.S. Territories (American Somoa, Guam, Marianas Islands, Puerto Rico,
and the U.S. Virgin Islands).     (c)   HUSA will use commercially reasonable
efforts to achieve the level of availability set forth in Sections 3.3(a) and
(b) above in less time.     (d)   The Parties will cooperate with one another
and will confer with one another on a quarterly basis to determine ways in which
the roll out can be accelerated.

3.4   HUSA Network Providers. On or before the Effective Date, HUSA shall
provide ASI with the names, professional practice names, and practice locations
of the audiologists and hearing care specialists that will become Providers,
whether HUSA Network Providers or HUSA employees. HUSA shall deliver an updated
list of Providers to ASI, or a Third Party designated by ASI, monthly on the
last business day of each month during the Term.   3.5   Hearing Care
Specialists. Prior to the Effective Date, membership in the HUSA Network has
been limited to audiologists. On or before December 1, 2008, HUSA shall develop
and provide to ASI for ASI’s approval, such approval not to be unreasonably
withheld or delayed, a detailed plan to increase the number of HUSA Network
Providers that are hearing care specialists to twenty-five percent (25%) of all
HUSA Network Providers within one (1) year of approval of the plan.   3.6  
Access to Providers.

  (a)   Upon full roll out of the Program as provided in Section 3.3(b), HUSA
will use its commercially reasonable efforts to expand access to Members to
Providers who meet of the Creditialing and Quality Standards set forth in
Section 3.16 in all areas where sufficient numbers of Providers exist as
follows:

  (i)   Urban: At least one (1) Provider within ten (10) miles of the Member’s
home address;     (ii)   Suburban: At least one (1) Provider within thirty (30)
miles of the Member’s home address; and     (iii)   Rural: At least one
(1) Provider within sixty (60) miles of the Member’s home address.

 

4

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (b)   Using available data, HUSA and ASI shall review Members’ access to
Providers quarterly to determine the sufficiency thereof to support Members’
needs and to determine the practicality and/or need for adjustments.     (c)  
HUSA shall use commercially reasonable efforts to ensure access to a Member’s
preference for an audiologist or hearing care specialist.

3.7   Quality Standards and Measures. HUSA and ASI shall work together in
developing enhancements to the HUSA quality standards and measures for the
Program using industry recognized and best practices criteria and processes.  
3.8   Implementation of the Program. In addition, HUSA shall work to develop and
implement, in cooperation with ASI and other providers of health products and
services that carry the AARP name, as necessary, educational, administrative and
promotional programs, materials, products, services, processes and procedures
for the purpose of implementing, improving and promoting the Program, as more
fully described in HUSA’s annual Operating and Marketing Plan described below in
Section 3.15.   3.9   Cooperation of the Parties. HUSA and ASI shall work
together to develop and implement a quarterly management plan that will serve to
monitor sales, Member satisfaction and overall Program operations. HUSA and ASI
will meet to review the business operations and marketing efforts no less than
once per calendar quarter to assure that HUSA is managing the Program
successfully under the quality control oversight of ASI.   3.10   Economic
Assistance Program. Starting with calendar year 2009 and continuing annually
during the term of this Agreement, HUSA shall donate hearing aids to be
distributed to economically disadvantaged individuals in a quantity to be
mutually agreed upon by the Parties. In calendar year 2009, HUSA shall donate at
least one thousand (1,000) hearing aids. In each subsequent calendar year of the
Program, HUSA will donate a quantity of hearing aids mutually agreed upon by the
Parties. Donated hearing aids shall be distributed pursuant to procedures
established by the Parties and may include Third Parties in determining
qualifications of recipients.

  (a)   HUSA will cooperate with ASI to establish mutually agreeable terms
regarding discounted services (provider fee) based upon the recipient’s economic
situation; including price, types of service and qualification of recipients.  
  (b)   HUSA will provide recipients of the donated hearing aids with the
warranty, free batteries and trial period more fully described in Exhibit E
attached hereto detailing the Products and Services offered under the Program.

3.11   Education/Awareness. If both the License Agreement and this Agreement are
in effect on November 30 of each year of the Term (beginning November 30, 2009)
or on November 30 of 2012 and 2013 if the Option to Continue is exercised
pursuant to Section 10.2, HUSA will contribute $500,000 to AARP for campaigns to
educate and promote hearing loss awareness and prevention to Members and the
public. The funds shall be used to develop collaborative programs to educate
about hearing awareness and prevention. The Parties shall work together and, as
appropriate, with hearing industry associations or organizations to develop
program concepts and activities (e.g., public service announcements, preventive
screenings, educational forums) to fulfill this requirement. HUSA shall remit
the $500,000 payment annually for each year during the Term within thirty
(30) days after November 30 of that year, beginning November 30, 2009.

 

5

CONFIDENTIAL



--------------------------------------------------------------------------------



 



3.12   HUSA’s Annual Marketing Budget. Starting in calendar year 2009 and
continuing annually for each calendar year during the Term, HUSA shall commit a
minimum of $4.4 million per calendar year as the marketing budget for the
Program.   3.13   Marketing Materials.

  (a)   The materials used by HUSA to market the Program and other Member
Communications by HUSA with Members will be designed to assist Members in making
an informed decision regarding the purchase of Products and Services. HUSA will
strive to present information concerning the Program and the characteristics of
particular Products and Services to Members in an objective and educational
manner.     (b)   As a part of its Quality Control (as defined below) function,
ASI shall review and approve all Member Communications. HUSA shall submit all
marketing and promotional materials for the Program and other Member
Communications to ASI for written approval prior to dissemination of the
materials. ASI’s approval shall not be unreasonably withheld. ASI shall use
reasonable efforts to approve or disapprove of such materials within fourteen
(14) Business Days of receipt (or such longer time period specified by HUSA). If
ASI fails to approve or disapprove any such materials within the fourteen
(14) Business Days (or such longer time period specified by HUSA), HUSA shall
notify ASI’s Senior Leaders in writing of such failure. Once any such materials
are approved by ASI, no further approval with respect to such materials is
required for the twelve (12) month period immediately following the date of
approval, provided the materials are not materially altered or modified during
this period. Notwithstanding the foregoing, ASI has the right to notify HUSA to
stop the use of any previously approved materials.     (c)   HUSA acknowledges
and agrees that the AARP Intellectual Property shall remain the exclusive
property of AARP. Except as otherwise provided in this Agreement, HUSA shall not
use any marketing or promotional materials that incorporate any AARP
Intellectual Property without ASI’s prior written consent.     (d)   ASI
recognizes and acknowledges that all of HUSA’s Intellectual Property, and all
goodwill associated therewith, shall remain the exclusive property of HUSA, and
agrees that nothing herein shall be construed to establish ownership by the AARP
Parties in any of HUSA’s Intellectual Property. Notwithstanding the foregoing,
HUSA acknowledges and agrees that the AARP Parties may reference HUSA and the
Program in communications with Members about the products, services and other
benefits made available to them as Members; including references in the benefits
guide distributed to Members and in the identification of benefits on the AARP
website, subject to HUSA’s prior written approval of any such communications or
references, such approval not to be unreasonably withheld or delayed.

 

6

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (e)   HUSA acknowledges and agrees that any materials related to the Products
and Services and designed for Members using AARP Intellectual Property shall be
used exclusively for the Program.

3.14   HUSA Contribution to AARP Health Care Options. HUSA shall commit not less
than $4.4 million annually towards marketing the Program as provided in
Section 3.12. HUSA agrees that 9.25% of this annual marketing budget for the
Program shall be contributed to the AARP Health Care Options General Program
(the “General Program”). The General Program is a communications cooperative for
all health products and services that carry the AARP name. HUSA shall pay the
annual contribution to the General Program in monthly installments as invoiced
by ASI.   3.15   Operating and Marketing Plan. HUSA shall develop an annual
operating and marketing plan for the Program and submit it to ASI for its prior
review and written approval, from a quality control perspective, which approval
shall not be unreasonably withheld or delayed. Said plan shall be delivered to
ASI no later than January 31, 2009 for the 2009 operating year and no later than
November 1 of each subsequent year. Said plan shall include at a minimum:

  (a)   Service and quality objectives that meet ASI criteria;     (b)  
Staffing goals including enhancement of the HUSA Network consistent with
Section 3.6;     (c)   Projection of anticipated participation of Members in the
Program;     (d)   Financial projections for the Program;     (e)   Marketing
goals, objectives and tactics for the Program and the specific budgets allocated
to the marketing and promotional efforts;     (f)   New discounts or services to
be offered in response to regulatory and governmental developments and other
external matters that may materially affect the Program;     (g)   Description
of how the Program is addressing the social impact goals of AARP: economic
security, health supportive services, livable communities, and quality of life
for the 50+ population;     (h)   Marketing strategies and tactics that will
help promote the Program directly to Members including efforts designated for
in-store promotions and direct mail including (i) an annual calendar of all
marketing tactics, budget, expected sales and/or results and (ii) detail of all
plans, tactics planned, and target audiences;     (i)   Marketing strategies and
efforts that cross-promote other health products and services that carry the
AARP name, including those efforts that promote the Program by other providers
of products and services that carry the AARP name; and

 

7

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (j)   Issues or concerns regarding the financial sustainability of the
Program.

    The Operating and Marketing Plan’s results shall be accessed and tracked via
the reports referred to in Section 3.22 and Exhibit G attached hereto.

3.16   Provider Credentialing and Quality Assurance. HUSA shall verify the
credentials of all Providers and shall perform on-going quality assurance
activities in accordance with the HUSA Professional Peer Review and Quality
Assurance Program (“QA Manual”) attached as Exhibit A hereto, as the same may be
modified from time to time. HUSA shall provide to ASI copies of any
modifications to the QA Manual within thirty (30) days after the effective date
of the modifications. HUSA shall require all Providers to conform to all
applicable standards and requirements set forth in the QA Manual. The Parties
hereto agree that a Provider shall not begin to provide Products or Services
pursuant to the Program until HUSA has received from the Provider a complete,
executed credentialing application, and evidence of the Provider’s professional
license and, with respect to HUSA Network Providers, a provider contract and
proof of current professional liability insurance which meets HUSA’s required
insurance coverage limits.   3.17   AARP Hearing Care Program Training. HUSA
shall train all Providers supporting the Program in the operation of the Program
and areas of special concern when dealing with senior sensitivity and mature
customers (“AARP Program Training”). ASI shall have the right to approve, such
approval not to be unreasonably withheld or delayed, prior to first use any
written materials and the curriculum developed for the AARP Program Training.  
3.18   Continuing Education. HUSA will make continuing education information and
programs on hearing care available to all Providers on an ongoing basis and
communicate the availability to all new HUSA Center employees and HUSA Network
Providers who join the HUSA Network during the Term of this Agreement. HUSA
shall provide ASI with samples of materials used in continuing education
efforts, subject to the provisions of Section VII of this Agreement. In
addition, HUSA will seek opportunities to provide continuing education for
Providers at medical conferences and other similar gatherings.   3.19   Customer
Service and Complaint Resolution. HUSA shall provide, at no cost to Members or
the AARP Parties, customer service and complaint resolution services in
accordance with HUSA’s and ASI’s complaint procedures and the Performance
Standards and Measurements referred to in Section 3.20 and Exhibit F attached
hereto and any applicable federal or state laws, rules or regulations. HUSA also
shall establish and maintain a toll-free customer service telephone line
dedicated to servicing Members, which shall be staffed by customer service
representatives who have undergone training in the operation of the Program. The
customer service telephone line shall be staffed, at a minimum, weekdays (other
than National Holidays) from 9:00 a.m. until 9:00 p.m. Eastern Time and on
Saturdays from 9:00 a.m. until 5:00 p.m. Eastern Time, subject to periods for
scheduled maintenance. At least one telephone representative shall be bilingual
in Spanish and English. HUSA shall make available to Members, twenty-four
(24) hours per day, three hundred sixty-five (365) days per year and at no
charge to Members or the AARP Parties, an interactive voice response or other
telephonic system to provide information regarding Provider locations, subject
to periods for scheduled maintenance. HUSA shall report to ASI, quarterly and
annually, in a format and medium to be agreed upon by the Parties, the
performance of HUSA’s customer service and complaint resolution services as
measured by the standards set forth in the “Customer Service” and “Complaint
Resolution” sections of Exhibit F. HUSA shall cooperate with the AARP Member
Relations Group in order to best serve Members and address any specific
Member-related issues that arise from HUSA’s performance under this Agreement.

 

8

CONFIDENTIAL



--------------------------------------------------------------------------------



 



3.20   Performance Standards and Measurements. HUSA shall meet or exceed the
Performance Standards and Measurements set forth in Exhibit F to this Agreement
as applicable in performing obligations under this Agreement and providing
Services to Members.   3.21   Member Research. All research related to Members
must be approved in advance and in writing by ASI, except to the extent the same
may be required by any federal or state law, rule or regulation. Results of all
Member research shall be provided to ASI, except to the extent prohibited by any
federal or state law, rule or regulation. At ASI’s discretion, HUSA shall
participate in surveys conducted by ASI, including monthly Member satisfaction
and Member Services Quality Survey (“MSQS”).   3.22   Reporting. HUSA shall
provide ASI with the reports describing the performance by HUSA of its
obligations arising under this Agreement and the License Agreement as set forth
in Exhibit G attached hereto, in a format and with such frequency as is
reasonably acceptable to ASI.   3.23   Changes in Ownership, Organizational
Structure or Network. HUSA will notify ASI in writing within five (5) days of
the effective date of any change in HUSA’s ownership, and will notify ASI in
writing immediately of any changes in HUSA’s organizational structure, the HUSA
Centers or the HUSA Network, in each case that could reasonably be expected to
have a material adverse effect on HUSA’s performance of its obligations under
this Agreement.   3.24   Disaster Recovery Plan. HUSA shall maintain a disaster
recovery and business resumption plan, in form and substance reasonably
satisfactory to ASI, to maintain HUSA’s systems and operations in the event of a
disaster sufficient to permit performance of HUSA’s obligations under this
Agreement. Such plan shall require, at a minimum, annual testing of disaster
recovery protocols and the submission of the results of such tests to ASI within
thirty (30) days of their completion. Such plan shall also provide, at a
minimum, for the resumption of services necessary to HUSA’s performance of its
obligations under this Agreement within forty-eight (48) hours of any
interruption of such services.   3.25   Licensure. HUSA shall, at all times
during the term of this Agreement, require Providers to maintain all licenses,
certifications, permits and other authorizations required by law to deliver the
Products and Services pursuant to the Program. Upon reasonable request by ASI,
HUSA will submit to ASI evidence that HUSA and all Providers are in good
standing with all appropriate regulatory bodies. HUSA shall promptly notify ASI
of any formal disciplinary action taken against HUSA or any Provider of which
HUSA is aware that seeks to suspend, revoke, or restrict any authorization
necessary to HUSA’s performance of its obligations under this Agreement or that
relates to HUSA’s performance under this Agreement, if an adverse outcome in
such action could reasonably be expected to have a material adverse effect on
HUSA’s performance of its obgliations under this Agreement.

 

9

CONFIDENTIAL



--------------------------------------------------------------------------------



 



3.26   Compliance with Applicable Law and AARP Policy. HUSA and the Providers
shall comply with all applicable federal, state and local laws, regulations,
orders, and administrative rulings, plus any applicable written AARP policies
that are provided to HUSA and that do not unreasonably restrict HUSA’s
performance of its obligations under this Agreement, in connection with HUSA’s
performance under this Agreement and the offering of the Products and Services
to Members pursuant to the Program. HUSA shall notify ASI promptly in writing in
the event that HUSA becomes aware that implementation of the Program as set
forth in this Agreement or contemplated by the Parties does not or would not
comply with applicable federal, state or local laws, regulations, orders or
administrative rulings.   3.27   No Pending Actions. HUSA represents and
warrants that it is not aware of any action, suit, investigation or proceeding
pending or threatened against HUSA or a Provider by or before any court,
arbitrator or administrative or governmental body that could reasonably be
expected to have a material adverse effect on HUSA’s ability to perform its
obligations under this Agreement. HUSA will notify ASI in writing within five
(5) days of HUSA becoming aware of the commencement or threat of any such
action, suit, investigation or proceeding.   3.28   No Conflict or Violation.
HUSA represents and warrants that the execution, delivery and performance of
this Agreement by HUSA will not:

  (a)   Violate any provision of HUSA’s articles of incorporation, bylaws or
other charter or organizational document;     (b)   Violate, conflict with, or
result in the breach, acceleration or modification of any material contract or
other material agreement to which HUSA is a party;     (c)   Violate any order,
judgment, injunction, award or decree of any court, arbitrator or governmental
or regulatory body binding upon HUSA’s assets, operations or business;     (d)  
Result in the creation of any lien, charge or encumbrance on any HUSA asset or
property necessary to the performance of HUSA’s obligations under this
Agreement; or     (e)   Result in the breach of the terms and conditions of, or
cause impairment of, any license or other authorization necessary to the
performance of HUSA’s obligations under this Agreement.

3.29   Financial Condition. HUSA represents and warrants that it is not
insolvent, has not filed or had filed against it a petition in bankruptcy, has
not made an assignment for the benefit of creditors or otherwise had a receiver
or trustee appointed with respect to its properties or affairs.

 

10

CONFIDENTIAL



--------------------------------------------------------------------------------



 



3.30   Audits, and Inspections; Access to Information. Subject to reasonable
restrictions to protect HUSA’s Confidential Information, HUSA will, and will
require Providers to, afford ASI or its authorized representatives, including
without limitation an independent actuary or accountant, upon reasonable request
by ASI, access during normal business hours to the books and records of HUSA or
Providers that relate to the Program, including any royalty and compensation
payments, service and performance standards, and records and data relating to
the Operating and Marketing Plan. In addition, subject to applicable law
governing the confidentiality, privacy and disclosure of individual patient
information and personal identification information, HUSA will, and will require
Providers to, afford ASI or its authorized representatives reasonable access to
records and data relating to the Products and Services provided to Members.
Annual or bi-annual audits or inspections are deemed reasonable for purposes of
this Section 3.30, provided, that any specific problems detected by ASI may be
audited or inspected on a more frequent but reasonable basis until corrected.
ASI shall not have access to a Member’s claim files or medical information
unless the express written consent of the Member has been secured, or such
access is necessary either to respond fully to any written inquiry received from
a Member by AARP or ASI, or otherwise to fulfill the responsibilities of AARP or
ASI to a Member and such access is permitted under applicable federal and state
laws, regulations, orders, and administrative rulings.

3.31   No Mediation or Arbitration. HUSA shall not use mediation or arbitration
to settle any dispute arising out of or relating to the Program between HUSA and
any Member, user, recipient or purchaser of any Products and Services. HUSA also
shall require that the Providers similarly not use mediation or arbitration.  
3.32   AARP Privacy Policy. HUSA shall comply with the AARP Privacy Policy
attached hereto as Exhibit B.   3.33   AARP Brand Guidelines and Standards. HUSA
shall comply at all times with the brand guidelines that are provided to HUSA by
AARP and/or ASI regarding use of the AARP Marks.   3.34   MDW. HUSA shall
participate in ASI’s Marketing Data Warehouse (“MDW”). Such participation shall
include: (1) the development of business specifications and functional
requirements, (2) working closely with ASI and its contracted marketing vendor,
(3) coordination with other AARP providers as required and directed by ASI, and
(4) sending record level marketing data, including Member participation data and
record level data of outbound contact, inbound inquiry and Member participation,
to the MDW.   3.35   Call Center. HUSA shall use an ASI-designated call center,
in addition to its own call center, for the Program. The current ASI-designated
call center is operated by a division of Hartford Fire Insurance Company known
as the Hartford Customer Service Group (“HCSG”), with whom ASI has entered into
a Program Administrative Services Agreement (the “HCSG Services Agreement”).
Within seven (7) Business Days after reviewing the HCSG Services Agreement, HUSA
shall execute a formal Acknowledgment of the agreement. Under the
Acknowledgment, HUSA shall acknowledge and accept the relevant terms of the HCSG
Services Agreement. Any services that the HUSA call center performs under this
Agreement shall be performed at least at the levels required of HCSG under the
HCSG Services Agreement.

 

11

CONFIDENTIAL



--------------------------------------------------------------------------------



 



3.36   AARP Application Interface. HUSA will use AARP’s Application Interface
(“AAI”) to verify, initiate and renew AARP membership. HUSA will use AAI for
integration into AARP’s Member database. It is expected that HUSA will have the
software and/or hardware necessary to link with AAI. If any modifications to
HUSA’s software or hardware are necessary to make the link successful, HUSA
shall bear the reasonable expenses of such modifications.

3.37   Commencement of Program. On December 1, 2008, HUSA shall make the
Products and Services pursuant to the Program available to Members in Florida
and New Jersey.

SECTION IV
AARP SERVICES’ OBLIGATIONS

4.1   Quality Control Services. As set forth herein and in the License
Agreement, AARP has contracted with ASI to ensure that HUSA’s use of the
Intellectual Property licensed to HUSA under the License Agreement does not
depreciate the value of that licensed Intellectual Property and that it upholds
the goodwill and reputation of AARP (“Quality Control”), including monitoring
HUSA’s compliance with its obligations as set forth in this Agreement (“Quality
Control Standards”), and HUSA acknowledges that, as a condition to the AARP
Parties’ execution of this Agreement and AARP’s execution of the License
Agreement, HUSA agrees to permit ASI to perform Quality Control as set forth in
this Agreement. The Quality Control is performed at ASI’s or AARP’s expense.  
4.2   Member Data. ASI shall provide to HUSA access, on terms acceptable to ASI,
to Member Data, including Member names and addresses, in order to deliver Member
Communications effectively and provide the Products and Services. Such access
will be in a format that is reasonably acceptable to HUSA. This information
shall be made available to HUSA through the MDW. Subject to the provisions of
Section VII, all Member Data, including the names and addresses and email
addresses of Members, is and at all times shall remain the exclusive property of
AARP and at any time, upon request by ASI, will be returned to ASI as part of
ASI’s Quality Control. Subject to the requirements of applicable federal, state
and local laws, rules and regulations and except as expressly provided by this
Agreement, the use of all such Member Data will be restricted exclusively to the
development and offering of the Program and any use of such Member Data outside
of the Program shall be subject to ASI’s prior written approval, such approval
not to be unreasonably withheld or delayed.   4.3   Ombudsmen Services. ASI
shall maintain ombudsmen services to help resolve AARP Member disputes and other
problems with the Program. ASI shall provide HUSA with written accounts of
Member disputes and resolutions related to the Program.

 

12

CONFIDENTIAL



--------------------------------------------------------------------------------



 



SECTION V
TRANSFORMATIONAL IDEAS

5.1   Diversity. HUSA (in consultation with ASI, as part of ASI’s Quality
Control) shall develop and maintain a diversity plan to address the product
needs of diverse ethnic markets and serve the social welfare of Members and the
50 plus population generally (“Diversity Plan”).

  (a)   Adoption of Plan. No later than September 30 of each calendar year of
the Term with respect to the then subsequent calendar year of the Term, HUSA (in
consultation with ASI, as part of ASI’s Quality Control) shall develop and adopt
a Diversity Plan.     (b)   Content of Plan. The Diversity Plan shall, among
other things, address the following:

  (i)   Development of products and services to meet the unique needs of diverse
communities;     (ii)   Programs and initiatives to address racial/ethnic
disparities in hearing care health and promote equity in hearing care health;  
  (iii)   Development by HUSA of cultural proficiency training related to health
care for its staff and Providers who are involved in Program; and     (iv)  
Expansion of multi-lingual capabilities related to the Program.

  (c)   2009 Diversity Plan. The Diversity Plan for calendar year 2009 shall be
delivered on or before December 31, 2008.     (d)   Implementation Reports. No
later than March 31 of each calendar year during the Term of this Agreement
(commencing March 31, 2010), HUSA shall produce and deliver to ASI a written
report (or presentation) setting forth in reasonable detail the diversity
activities undertaken by HUSA during the preceding year and HUSA’s compliance
with the Diversity Plan.

5.2   Corporate Social Responsibility. HUSA (in consultation with ASI, as part
of ASI’s Quality Control) shall develop and maintain an annual corporate social
responsibility plan applicable to the Program (“CSR Plan”).

  (a)   Adoption of Plan. No later than September 30 of each calendar year of
the Term with respect to the then-subsequent calendar year of the Term, HUSA (in
consultation with ASI, as part of ASI’s Quality Control) shall develop and adopt
a CSR Plan.     (b)   Content of Plan. The CSR Plan shall, among other things,
address the following:

  (i)   Promotion of environmental initiatives, with specific attention to the
Program, including (A) waste management and recycling, (B) sourcing of paper
products in an environmentally sound manner (including targets for post-consumer
waste recycled content and development of e-business driven elements),
(C) energy efficiency of operations, (D) reduced greenhouse gas emissions, and
(E) greater use of green building design; and     (ii)   Identification of any
other initiatives undertaken by HUSA that promote the social welfare.

 

13

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (c)   2009 CSR Plan. The CSR Plan for calendar year 2009 shall be delivered on
or before December 31, 2008.     (d)   Implementation Reports. No later than
March 31 of each calendar year during the Term (commencing March 31, 2010), HUSA
shall produce and deliver to ASI a written report (or presentation) setting
forth in reasonable detail the corporate social responsibility activities
undertaken by HUSA during the preceding year and HUSA’s compliance with the CSR
Plan.

5.3   Plain Language. The Parties acknowledge and agree that they are committed
to delivering all information provided to participants in the Program
(prospective or current) in a clear, concise and understandable manner.

  (a)   Plain Language Standards. In furtherance of the foregoing, and in the
interest of protecting the AARP brand, HUSA and ASI shall, from time to time,
jointly develop, adopt and maintain plain language standards applicable to the
Program (“Plain Language Standards”). Subject to compliance with applicable
federal and state laws, rules and regulations, Plain Language Standards shall,
among others, include the following:

  (i)   Establishment of methodology to produce plain language communications
using principles of information design, including (A) an assessment of the
literacy levels of the participants in the Program, (B) their informational
needs, and (C) a statistically valid method for testing the effectiveness and
usability of communications with the participants in the Program;     (ii)   All
information shall be presented in clear, concise sections, paragraphs, and
sentences, consistent with the established methodology, which means using
whenever possible:

  (A)   Short, explanatory sentences or bullet lists;     (B)   Layouts and
graphic design elements that increase the effectiveness of communications, such
as choosing appropriate font sizes, pictures, graphs, tables, drawings, and
interactive tools;     (C)   Descriptive headings and subheadings;     (D)  
Avoiding the use of legal and highly technical business or medical terminology;
and     (E)   Avoiding frequent reliance on glossaries or defined terms as the
primary means of explaining information in the communication; provided, however,
that a glossary may be used if it is shown to improve the effectiveness of a
communication.

  (iii)   Exploration of a methodology for assessing the costs and benefits of
implementing plain language standards and the impact of using such standards on
gaining behavioral changes that promote health improvements for the participants
in the Program.

 

14

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (b)   Implementation Reports. No later than March 31 of each calendar year
during the Term (commencing March 31, 2010), HUSA shall produce and deliver to
ASI a written report (or presentation) setting forth in reasonable detail the
plain language activities undertaken by HUSA during the preceding year and
HUSA’s compliance with the Plain Language Standards.

5.4   Limitations. Notwithstanding anything else in this Section IV to the
contrary, the Parties acknowledge and agree that the Diversity Plan, CSR Plan
and Plain Language Standards established hereunder are desirable undertakings,
but non-compliance therewith by HUSA shall not be deemed a breach of this
Agreement nor shall HUSA be required by ASI to make any material expenditures in
complying therewith.

SECTION VI
INSURANCE AND INDEMNIFICATION

6.1   Insurance.

  (a)   HUSA shall maintain at its expense throughout the term of this Agreement
such policy or policies of general liability and professional liability as shall
be necessary to insure AARP, ASI and their respective employees, officers,
directors, trustees, agents, subsidiaries and affiliates against any claim or
claims for damages arising by reason of injury, death or property damage
occasioned directly or indirectly by the performance or non-performance of any
service by HUSA or its employees. Such insurance shall be in amounts of at least
One Million Dollars ($1,000,000) per claim and at least Two Million Dollars
($2,000,000) in the aggregate, with an umbrella policy providing excess coverage
of at least Fifteen Million Dollars ($15,000,000).     (b)   HUSA shall
additionally require each HUSA Network Provider to maintain malpractice or
professional liability insurance covering professional activities conducted by
the HUSA Network Provider and his/her employees with limits of at least One
Million Dollars ($1,000,000) for each occurrence and at least Three Million
Dollars ($3,000,000) in the aggregate except for providers licensed and
practicing where the state provides a cap on professional liability claims and
the provider participates in the state professional liability coverage program.

    Upon request by ASI, HUSA shall provide ASI with certificate(s) of insurance
which evidence compliance with the foregoing insurance requirements. HUSA shall
use its reasonable best efforts to provide ASI with at least ten (10) days
advance notice of the cancellation of any insurance policies.   6.2  
Indemnification.

  (a)   HUSA shall, at its own expense, defend, indemnify and hold harmless ASI,
AARP, and their respective subsidiaries and affiliates, their officers,
directors, trustees, employees and agents (“AARP Indemnified Parties”) against
and from any claims, judgments, loss, costs, damage, expenses, liability,
personal injury or property damage, including reasonable attorney’s fees and
costs, of whatever nature and kind (“Losses”), (i) arising out of or related to,
or resulting directly or indirectly, intentionally or unintentionally from any
action, omission, or course of conduct in connection with the Program or by the
Providers, including Third Party claims and/or (ii) incurred by any of the AARP
Indemnified Parties by reason of HUSA’s gross negligence or intentional
misconduct or bad faith in performing its obligations under this Agreement or as
a result of the breach by HUSA of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

15

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (b)   ASI and AARP shall, at their own expense, jointly and severally defend,
indemnify and hold harmless HUSA and its respective subsidiaries and affiliates,
its officers, directors, trustees, employees and agents (“HUSA Indemnified
Parties”) against and from any liabilities, damages, claims, costs and expenses
(including reasonable attorney’s fees and costs) incurred by any of the HUSA
Indemnified Parties by reason of ASI’s or AARP’s gross negligence or intentional
misconduct or bad faith in performing their respective obligations under this
Agreement or as a result of the breach by ASI or AARP of any of their
representations, warranties, covenants or agreements contained in this
Agreement.     (c)   Notwithstanding anything to the contrary in Sections 5.2(a)
or (b), no AARP Indemnified Party or HUSA Indemnified Party shall be indemnified
hereunder for any Losses arising out of or resulting from its gross negligence,
intentional misconduct or bad faith.     (d)   If any claim by a Third Party is
made against any Party to this Agreement, which if sustained, would give rise to
a liability for indemnification under this Section 5.2, the Party against whom
the claim is made shall promptly give notice of the claim to the Party that
would be liable for indemnification under this Section 5.2 if such claims were
sustained (the “Indemnifying Party”) and shall afford the Indemnifying Party and
its counsel, at the Indemnifying Party’s expense, the opportunity to defend or
settle the claim. If such notice and opportunity are not given to the
Indemnifying Party, or if any claim is compromised or settled without the
Indemnifying Party’s consent, the Indemnifying Party shall not be liable for
indemnification hereunder with respect to such claim.

6.3   Survival of Insurance and Indemnification Clauses. The provisions of this
Section V shall survive termination or expiration of this Agreement.

SECTION VII
NONCOMPETITION AND EXCLUSIVITY

7.1   During the Term of this Agreement, and for a period of three (3) years
after its early termination or until the expiration date (whichever is earlier)
in the event that this Agreement is breached by HUSA or terminated by ASI for
cause pursuant to Section IX below, a program substantially equivalent to the
Program cannot be packaged by HUSA and offered in the United States to any
association whose membership is comprised primarily of individuals who are age
50 or over (other than AARP and its affiliates).

 

16

CONFIDENTIAL



--------------------------------------------------------------------------------



 



7.2   Neither ASI nor AARP is obligated to offer HUSA the opportunity to provide
any products or services to Members other than the Products and Services
pursuant to the Program.

SECTION VIII
MEMBER DATA AND CONFIDENTIAL INFORMATION

8.1   Confidentiality and Use of Member Data.

  (a)   HUSA shall, and shall communicate to its employees and the Providers,
the need to maintain the confidentiality of Member Data in accordance with the
provisions of this Agreement and applicable state and federal laws applicable to
patient records and personally identifiable information. HUSA shall not use, and
shall prohibit its employees and the Providers from using, Member Data or
information regarding the Products and Services provided to Members within
HUSA’s or the Providers’ possession or control for any purpose other than as
needed for the diagnosis and treatment of Members, HUSA’s and the Providers’
quality assurance and quality improvement initiatives, and the performance of
HUSA’s obligations under this Agreement. Without limiting the generality of the
foregoing, HUSA and the Providers shall have the right to use Member Data to
communicate to Members information as part of a patient recall program, to
provide patient reminders on the need for follow-up services, to communicate
with former Program patients in a manner consistent with its normal business
operations, and to provide such other communications related to the Program,
that HUSA reasonably believes are necessary or appropriate in accordance with
this Agreement; provided, however, HUSA shall not infringe upon any trade name
or trademark of AARP or ASI. In addition, HUSA and the Providers may use Member
Data to the extent required to defend against any claim against any of them
arising out of or resulting from the Program or the provision of any Products or
Services pursuant thereto.     (b)   All Member Data is and at all times shall
remain the exclusive property of ASI. Subject to the requirements of applicable
federal, state and local laws, rules and regulations, HUSA agrees that the use
of Member Data will be restricted exclusively to the development and offering of
the Products and Services in the Program and will be subject at all times to the
prior written approval of ASI. Except to the extent required for the performance
of HUSA’s obligations pursuant to this Agreement, HUSA shall not sort, annotate
or mark Member Data. Except as expressly provided under this Agreement or the
License Agreement, under no circumstances shall Member Data be used, sold,
rented, licensed, disclosed, or released to any person or entity, in any form,
without prior written consent of ASI.     (c)   Following the termination or
expiration of this Agreement, subject to any obligations of HUSA under
Section 10.8 below, HUSA shall not maintain or retain any information, lists,
records, or files in any media whatsoever identifying, directly or indirectly,
the AARP membership numbers of particular individuals or that particular
individuals are or were Members or were visitors to the AARP web site, or
AARP-related web sites (the “AARP Membership Identifying Information”). HUSA
shall: (i) turn over to ASI any and all AARP Membership Identifying Information
(and any and all copies, tapes and duplications thereof), then in its possession
or control or in the possession or control of Providers or HUSA’s vendors,
affiliates or business partners; and (ii) delete all AARP Membership Identifying
Information (and any and all copies, tapes and duplications thereof), from any
remaining customer records in the possession or control of HUSA, the Providers
and any HUSA’s vendors, affiliates or business partners. ASI shall maintain
inspection and audit rights to verify compliance with this Section.

 

17

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (d)   Further, following termination or expiration of this Agreement, Member
Data shall not be used, directly or indirectly, to address, solicit or market an
individual as a Member, or directly or indirectly imply that an offer is an
AARP-branded offer.     (e)   HUSA will execute the AARP Security and
Confidentiality Agreement attached as Exhibit C hereto on or before the
Effective Date of this Agreement. HUSA shall review its compliance with the
security processes and procedures periodically with vulnerability testing.    
(f)   HUSA shall not disclose any Member Data to HUSA Network Providers, or HUSA
vendors, affiliates or business partners, or to any Third Party without the
execution by such parties to whom disclosure is to be made of an AARP-approved
agreement imposing upon the parties to whom disclosure is to be made the same
security and confidentiality obligations imposed upon HUSA under the AARP
Security and Confidentiality Agreement. In addition, HUSA is to complete and
maintain the AARP Third-Party Security Risk Management Program Third-Party
Contractor Certification, attached hereto as Exhibit D.     (g)   The Parties
agree to take all action necessary or appropriate to maintain the
confidentiality of Member Data in accordance with this Section VIII. Each Party
shall be responsible for the compliance by its officers, directors, partners,
employees, consultants, agents and any other individuals in privity with such
Party with each and every provision of this Section 8.1 applicable to such
Party.     (h)   HUSA shall notify ASI as soon as reasonably practicable, but
not later than forty-eight (48) hours, of HUSA’s discovery of any unauthorized
use, disclosure, theft or other loss or compromise of Member Data and HUSA shall
cooperate with the AARP Parties as the AARP Parties may reasonably request.    
(i)   Member Data that becomes protected health information covered under the
Health Insurance Portability and Accountability Act of 1996 (HIPAA) in the
custody of HUSA or any Provider shall be maintained and transmitted by HUSA and
the Providers in accordance with HIPAA and the privacy and security rules
promulgated thereunder and any other applicable federal, state or local laws,
rules or regulations, notwithstanding anything in this Agreement, the License
Agreement or any other agreement or instrument referred to herein or executed in
connection herewith to the contrary.

 

18

CONFIDENTIAL



--------------------------------------------------------------------------------



 



8.2   Confidential Information. The term “Confidential Information” shall mean
information relating to the business or affairs of any Party hereto; including:
(i) commercial, technical, contractual and financial information, subject to the
provisions set forth herein; (ii) descriptions, know-how and marketing plans
with respect to the Program or HUSA; (iii) software, firmware, computer programs
and elements of design relating thereto; (iv) information regarding trade
secrets; (v) patents, service marks and trademarks; (vi) procedures, manuals and
guides; (vii) information regarding the present or future business or products
of the Parties; (viii) names, addresses, reimbursement or other information of
HUSA Network Providers; and (ix) all notes, analyses, compilations, studies,
plans or other documents prepared solely by a Party which contain or otherwise
reflect Confidential Information. The Parties acknowledge and agree that
Confidential Information shall also include Confidential Information pertaining
to the business or affairs of a Party’s affiliates or subsidiaries, which is
disclosed to a Party hereto pursuant to this Agreement.

Notwithstanding the above definition, information received from a Party shall
not be deemed to be Confidential Information to the extent to which it is
(i) already known from sources other than a Party hereto, provided that such
source is not known by the recipient to be bound by a confidentiality agreement
or otherwise prohibited from disclosing such information to the recipient by a
legal, contractual or fiduciary obligation; (ii) publicly known through no
wrongful act of the recipient; (iii) received from a Third Party without
restriction or breach of this Agreement; (iv) independently developed by the
recipient; (v) approved for release to a Third Party by the written
authorization of the disclosing Party; or (vi) disclosed pursuant to the lawful
requirement of a court of competent jurisdiction or government or regulatory
agency or authority.

8.3   Covenants Regarding Confidential Information.

  (a)   Each Party hereto acknowledges and agrees, that from time to time, in
connection with this Agreement and with the development and implementation of
the Program, each Party and, potentially, Providers will be given or have access
to certain Confidential Information of the Parties. Except as otherwise
specified in writing by the Party who owns the rights, title, and interest in
the Confidential Information, all Confidential Information is and shall remain
the exclusive property of the disclosing Party, and the disclosing Party shall
retain all rights, title and interest therein.     (b)   Each Party agrees to
take all action necessary or appropriate to maintain the confidentiality of
Confidential Information. Each Party shall be responsible for the compliance by
its officers, directors, partners, employees, consultants, agents and any other
individuals in privity with such Party with each and every provision of this
Section 8.3 applicable to such Party.     (c)   Except as otherwise provided in
this Agreement or the License Agreement, HUSA shall not disclose or reference,
and shall provide written notice to Providers regarding not disclosing or
referencing ASI or AARP, in any manner, without the prior written consent of
ASI. The AARP Parties agree that they shall not disclose or reference HUSA, or
any product or service of HUSA, in any manner without the prior written consent
of HUSA.     (d)   Each Party acknowledges and agrees that no license under any
patents, licenses, service marks or trademarks of any Party is granted by this
Agreement or by any disclosure of Confidential Information hereunder except as
explicitly stated in this Agreement, in the License Agreement, or in writing by
the owner of such patent, license, service mark or trademark.

 

19

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (e)   Each Party shall not disclose or permit access to Confidential
Information of another Party to anyone; provided, however, that (i) a Party may
disclose Confidential Information of another Party upon that other Party’s prior
written consent; (ii) a Party may disclose Confidential Information of another
Party to its employees, officers, directors, agents and contractors who are
bound by a duty of confidentiality no less restrictive than the terms of this
Section 8.3 and, then, only to the extent necessary to perform such Party’s
obligations and exercise its rights under the Agreement; and (iii) as provided
in Section 8.4.     (f)   Notwithstanding Section 8.3(e) above, with respect to
any contractor or agent (other than outside counsel), HUSA shall not disclose
ASI’s or AARP’s Confidential Information unless it first obtains (and delivers a
copy to ASI of) the AARP Third-Party Security Risk Management Program
Third-Party Contractor Certification, attached hereto as Exhibit D, executed by
the contractor or agent.     (g)   A Party shall notify the disclosing Party as
soon as reasonably practicable, but not later than forty-eight (48) hours, of
the Party’s discovery of any unauthorized use, disclosure, theft or other loss
or comprise of the disclosing Party’s Confidential Information and cooperate
with the disclosing Party as the disclosing Party may reasonably request.

8.4   Disclosure Required by Law. Each Party agrees that in the event that a
Party is lawfully required by a court of competent jurisdiction, or government
or regulatory agency or authority, to disclose Member Data or Confidential
Information, such Party shall notify the Party from whom the Member Data or
Confidential Information was originally obtained as soon as practicable and in
any event prior to any actual disclosure so that the disclosing Party may seek a
protective order or other appropriate remedy. In the event that such protective
order or other remedy is not obtained, the Party required to make the disclosure
may only furnish that portion of the Member Data or Confidential Information
which, in the opinion of the Party’s legal counsel, the Party is legally
compelled to disclose.   8.5   Return of Confidential Information. Following
termination or expiration of this Agreement, the receiving Party shall deliver
promptly to the disclosing Party at the disclosing Party’s request all
Confidential Information of the disclosing Party (including all copies thereof,
regardless of the medium or where such information may be found).   8.6  
Survival. The provisions of this Section VIII shall survive termination or
expiration of the Agreement.

SECTION IX
COMPENSATION

9.   Royalty. In consideration for licensing the AARP Intellectual Property,
AARP shall be entitled to receive the Royalty as set forth in the License
Agreement. The Parties acknowledge that AARP, as beneficiary of the Quality
Control and related contract performance oversight services provided by ASI
under this Agreement, shall be wholly responsible for payment to ASI of
compensation for its provision of all services under this Agreement.

 

20

CONFIDENTIAL



--------------------------------------------------------------------------------



 



SECTION IX
TERM AND TERMINATION

10.1   Term. The term of this Agreement shall commence on the Effective Date and
shall expire at 12:00 midnight, Eastern Time on November 30, 2011, unless
(i) HUSA exercises the Option to Continue pursuant to Section 10.2 or (ii) the
Agreement is terminated earlier than November 30, 2011 as provided in this
Section X (the “Term”).   10.2   Option to Continue. HUSA has the option to
continue this Agreement for Program Years 4 and 5 (December 1, 2011 through
November 30, 2012 and December 1, 2012 through November 30, 2013) (the “Option
to Continue”). To exercise the Option to Continue, HUSA must (i) give written
notice to ASI on or before one hundred and twenty (120) days prior to
November 30, 2011 and (ii) not be in material breach of the Agreement at the
time of the exercise of the Option to Continue.   10.3   Termination for Breach.
Except for any termination provided for in Sections 10.5, 10.6 or 10.7, any
Party may terminate this Agreement upon ninety (90) days prior written notice in
the event of a material breach by another Party provided that such breach has
not been cured to the non-breaching Party’s reasonable satisfaction within that
ninety (90) day period; provided, that neither AARP Party may terminate this
Agreement pursuant to this Section 10.3 because of a breach by the other AARP
Party. Notwithstanding the foregoing, if the material breach is incapable of
cure, a Party may terminate this Agreement immediately upon written notice to
the other Party.   10.4   Automatic Termination. This Agreement shall terminate
automatically in the event that, and on the date that, the License Agreement
expires or is terminated for any reason in accordance with its terms.   10.5  
Misuse of Confidential Information or Intellectual Property. Any Party may
terminate this Agreement upon written notice to the other Party if the other
Party has infringed, misappropriated or misused any of the Confidential
Information or Intellectual Property of the Party and if that breach continues
for more than forty-five (45) days following the other Party’s receipt of a
written request for cure from the Party. Notwithstanding the foregoing, if the
infringement, misappropriation or misuse is incapable of cure, the Party may
terminate this Agreement immediately.   10.6   Termination by ASI. ASI may
terminate this Agreement by providing thirty (30) days prior written notice to
HUSA upon the occurrence of the following events:

  (a)   A change in HUSA’s ownership, or in HUSA’s organizational structure or
the HUSA Network that could reasonably be expected to have a material adverse
effect on HUSA’s performance of its obligations under this Agreement, consistent
with the standards set forth in this Agreement.

 

21

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (b)   ASI reasonably determines that the HUSA Centers and HUSA Network are
insufficient to support the Members, and therefore, inconsistent with the
standards set forth in this Agreement, provided that HUSA fails to cure the
inadequacy to ASI’s reasonable satisfaction within that thirty (30) day period.
    (c)   AARP or ASI reasonably determines that:

  (i)   HUSA’s offer and/or services have changed such that it no longer
represents value to Members;     (ii)   HUSA’s financial condition is such that
the offer and/or services no longer represents value to Members;     (iii)  
HUSA is in danger of becoming insolvent or declaring bankruptcy;     (iv)   Any
action or inaction by HUSA creates a material adverse effect on the goodwill or
reputation of AARP, ASI, the AARP brand, the AARP Marks, or any of AARP’s or
ASI’s respective products or services;     (v)   An adverse legal judgment is
rendered against HUSA that materially impairs HUSA’s ability to carry out its
obligations under the Agreement; or     (vi)   HUSA fails to maintain the
insurance coverage required by Section 6.1 above.

  (d)   In the event that HUSA violates any state or federal law or regulation
applicable to HUSA that brings HUSA into public disrepute, scandal or ridicule,
shocks or offends the community, or derogates from the public image or
reputation of, or reflects unfavorably upon, AARP, ASI, AARP’s brands or marks,
or any of AARP’s or ASI’s respective products or services, and in each case or
cumulatively could reasonably be expected to cause a material adverse effect on
AARP, ASI or the Program.     (e)   HUSA becomes the subject of investigation,
inquiry or proceeding that could reasonably be expected to cause a material
adverse effect on the Program.

10.7   Grounds for Immediate Termination.

  (a)   ASI or AARP may terminate this Agreement immediately upon providing
written notice to HUSA if HUSA:

  (i)   Declares bankruptcy or is adjudicated bankrupt;     (ii)   Becomes
subject of any proceedings related to liquidation, insolvency or the appointment
of a receiver or similar officer for all or a substantial part of HUSA’s assets;
or     (iii)   Makes a general assignment for the benefit of its creditors.

 

22

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (b)   HUSA may terminate this Agreement immediately upon providing written
notice to ASI if either AARP Party:

  (i)   Declares bankruptcy or is adjudicated bankrupt;     (ii)   Becomes
subject of any proceedings related to liquidation, insolvency or the appointment
of a receiver or similar officer for all or a substantial part of such AARP
Party’s assets; or     (iii)   Makes a general assignment for the benefit of its
creditors.

10.8   Obligations Regarding Successor Vendor. The Parties shall have the
following obligations after termination or expiration of this Agreement:

  (a)   Program Databases. Upon ASI’s written request, HUSA shall transfer to
ASI or to a successor vendor, at no charge, a copy of the Program reporting
databases and related Member Data as provided to HUSA through the MDW, including
Member names, addresses, and membership numbers then in databases in HUSA’s
possession or control, or Third Party vendor’s control.     (b)   Obligations of
HUSA Prior to Termination. HUSA shall use its commercially reasonable efforts to
assist in the transfer of responsibilities to a successor vendor and shall not
take any action inconsistent with HUSA’s obligations under this Section 10.8(b)
that could reasonably be expected to materially hinder or delay the transfer. In
furtherance and not in limitation of the foregoing, after notice of termination
has been received and prior to the effective date of the termination, HUSA and
ASI shall develop a transition plan which identifies the timeframe for and the
personnel who will be responsible for the transfer set forth in this
Section 10.8.     (c)   Cooperation. The Parties agree that for the period in
which the transition plan set forth in Section 10.8(b) is in effect, the Parties
shall cooperate fully to affect an orderly transfer to a successor vendor
including the transfer of any Member Data databases in HUSA’s possession or
control related to the Program.     (d)   Medical Records. HUSA shall ensure
that uon request of a Member or recipient of a Product or Service pursuant to
the Program medical records relating to the Products or Services provided to
such Member or recipient will be available to such Member or recipient and/or a
successor provider of such individuals choice, at no cost, subject to all
applicable federal, state and local laws, regulations, orders, and
administrative rulings.

10.9   No Use of AARP Name and Mark Following Termination. Following termination
or expiration of this Agreement, HUSA shall not use the AARP name or AARP Marks
for any purpose.

 

23

CONFIDENTIAL



--------------------------------------------------------------------------------



 



SECTION XI
MISCELLANEOUS

11.1   Amendment. This Agreement may be amended only by the written agreement of
the Parties.   11.2   Severability. In the event any provision of this Agreement
shall be determined to be invalid, illegal or unenforceable under any federal or
state law or regulation, or declared null and void by any court of competent
jurisdiction, then such provision shall be reformed, if possible, to conform
with the law and, in any event, the remaining provisions of this Agreement shall
be fully effective and operative so far as reasonably possible to carry out the
contractual purposes and terms set forth herein.   11.3   Public Announcements.
No Party hereto shall make any public announcement or disclosure of the Program
or the terms or conditions of this Agreement without the prior written consent
of the other Parties; provided, that no Party shall be prohibited from making
any legally required public announcement or other disclosure of the terms or
conditions of this Agreement. In addition, the Parties will report the successes
of the Program to the public pursuant to mutually agreeable procedures.   11.4  
Notices. All notices, requests and other communications to any Party under this
Agreement must be in writing and given as follows:

If to HUSA:
HearUSA, Inc.
1250 Northpoint Parkway
West Palm Beach, Florida 33407
Attention: Stephen Hansbrough, Chief Executive Officer
Facsimile Number: (561) 688-8893
with a copy to:
Bryan Cave LLP
700 13th Street, N.W.
Washington, D.C. 20005
Attention: LaDawn Naegle, Esq.
Facsimile Number: (202) 508-6200
If to AARP:
AARP
601 E Street, N.W.
Washington, D.C. 20049
Attention: Chief Executive Officer
Facsimile Number: (202) 434-2339
with a copy to:
AARP
601 E Street, N.W.
Washington, D.C. 20004
Attention: General Counsel
Facsimile Number: (202) 434-2320

 

24

CONFIDENTIAL



--------------------------------------------------------------------------------



 



If to ASI:
AARP Services, Inc.
650 F Street, N.W.
Washington, DC 20049
Attention: Executive Vice President
Facsimile Number: (202) 434-6428
with copy to:
AARP Services Inc.
650 F Street, N.W.
Washington, DC 20049
Attention: General Counsel
Facsimile Number: (202) 434-6513
or any other address or facsimile number that the Party may hereafter specify
for the purpose by notice to the other Parties. All notices, requests and other
communications under this Section 11.4 shall be deemed to have been given and
received and shall be effective: (i) in the case of personal delivery, on the
date of personal delivery; (ii) in the case of delivery by facsimile, when
successfully transmitted (if sent during the recipient’s normal business hours,
or one Business Day after the date sent if not sent during the recipient’s
normal business hours on a business day, or one Business Day after the date sent
if not sent during the recipient’s normal business hours on a Business Day) to
the applicable number specified in this Section 11.4 and an appropriate
confirmation of transmission is received; (iii) in the case of overnight
delivery by nationally recognized, overnight courier, one Business Day following
the date of dispatch; and (iv) in the case of mailing, on the third Business Day
following the date of deposit in the mail. For purposes of this Agreement,
“Business Day” means any calendar day other than Saturday, Sunday or other
calendar day on which commercial banks in Washington, D.C. are authorized or
required by applicable law or executive order to close.

11.5   Vendor Agreement. This Agreement is an agreement to provide products
and/or services only and nothing contained herein shall be construed to create
the relationship of principal and agent between the Parties to this Agreement.  
11.6   Senior Leaders.

  (a)   General. During the Term, (i) HUSA shall designate at least one but not
more than two senior executive officers of HUSA, subject to the approval of ASI
(not to be unreasonably withheld or delayed) and (ii) ASI shall designate at
least one but not more than two senior executive officers of ASI, subject to the
approval of HUSA (not to be unreasonably withheld or delayed) (collectively, the
“Senior Leaders”), who collectively shall be responsible for coordinating the
performance of the Parties’ respective obligations with respect to the Program,
and overseeing the HUSA/ASI relationship, as provided in this Agreement.

 

25

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  (b)   Change in Senior Leaders. If, at any time during the Term of this
Agreement, a Senior Leader resigns his/her position as Senior Leader, is no
longer employed by the Party that designated him/her, or moves into another
capacity within that Party, the designating Party shall notify the other Party
promptly, in writing, of the same, and shall replace that individual with a
senior executive officer of similar position who is acceptable to the other
Party (such acceptance not to be unreasonably withheld or delayed) as promptly
as practicable.     (c)   Decision Making. Notwithstanding anything to the
contrary in this Agreement, to be effective, any action or decision of the
Senior Leaders under this Agreement requires mutual consent of at least one HUSA
Senior Leader and one ASI Senior Leader.     (d)   Compensation. Notwithstanding
anything to the contrary in this Agreement, each Party shall be responsible for
paying any and all employment-related compensation and expenses of any Senior
Leader designated by it, and these costs shall not be included in expenses
charged back to the Program or to any other Party.

11.7   Decision-Making Process. ASI and HUSA acknowledge that the success of the
Program requires an efficient decision-making process. The Parties shall use
reasonable best efforts to resolve specific requests or disputes posed by either
Party. If requests or disputes are not resolved in a satisfactory manner within
five (5) Business Days after submission of the request or dispute to the other
Party in writing (or within twenty-four (24) hours after submission, if the
request or dispute is designated as “High Priority”), the request or dispute may
be submitted in writing by the requesting Party to the Senior Leaders for
resolution. If the Senior Leaders are unable to resolve a request or dispute
submitted to them within five (5) Business Days after its submission (or within
twenty-four (24) hours after its submission, if the matter is designated as
“High Priority”), the request or dispute may be submitted by either Party for
resolution in accordance with the Dispute Resolution provisions set forth in
Section 11.8.   11.8   Dispute Resolution. If a dispute has not been resolved in
accordance with Section 11.7, either Party may initiate arbitration of the
dispute. The arbitration shall be binding arbitration conducted in Washington,
D.C., by a single arbitrator pursuant to the rules of the American Arbitration
Association (“AAA”) then in effect or such other rules as mutually agreed upon
by the Parties. The arbitrator shall be disinterested in the subject matter of
the dispute; shall not have been employed at any time within the past five years
by AARP, ASI or HUSA; shall have appropriate qualifications and experience with
respect to arbitration of business disputes and shall possess relevant industry
expertise. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
nothing herein shall preclude equitable or other judicial relief to enforce the
provisions of Section VII hereof or to preserve the status quo pending the
resolution of any dispute hereunder.

 

26

CONFIDENTIAL



--------------------------------------------------------------------------------



 



11.9   Confidentiality of Dispute Resolution. Notwithstanding anything to the
contrary in this Agreement, all negotiations pursuant to Sections 11.7 and 11.8
shall be deemed Confidential Information for purposes of Section 7 of this
Agreement and treated as compromise and settlement negotiations under any
applicable state or federal evidentiary law. The Parties shall maintain the
confidentiality of all negotiations, settlements and arbitration awards in
accordance with the AAA Rules, unless otherwise required by applicable laws;
provided, however, that arbitration proceedings may be disclosed when and to the
extent necessary if a Party requests a judgment confirming, challenging or
enforcing an arbitration award. Notwithstanding the preceding sentence, the
Parties acknowledge and agree that the Parties may make disclosures as otherwise
permitted by Section 8 of this Agreement.

11.10   Governing Law. This Agreement shall be interpreted in accordance with
and governed by the laws of the District of Columbia.   11.11   Assigns,
Subsidiaries and Controlled Affiliates. None of the Parties hereto shall have
the right to assign its interest in this Agreement without the prior written
consent of the other Parties, which consent shall not be unreasonably withheld,
conditioned or delayed. Nothing herein shall prevent any Party from using a
subsidiary or controlled affiliate in meeting any of its obligations hereunder,
provided that said Party shall remain primarily obligated to perform its
obligations hereunder.   11.12   Subcontracts. HUSA will not subcontract the
provision of the whole of the Products or Services or any portion thereof
without the express written consent of ASI, which consent shall not be
unreasonably withheld, conditioned or delayed. HUSA shall not be relieved of any
obligation or responsibility under this Agreement and shall remain liable
therefore. HUSA shall be responsible for the work and activities of each of its
subcontractors, including compliance with the terms of this Agreement. ASI
consents to HCSG as a subcontracted entity performing customer service
obligations on behalf of HUSA as described in Section 3.35. The AARP Parties
acknowledge and agree that HUSA will use HUSA Network Providers to deliver the
Products and Services hereunder and consent thereto is hereby given as long as
the HUSA Network Providers satisfy the requirements set forth in this Agreement
including the applicable exhibits attached hereto.   11.13   Survival. The
following provisions of this Agreement shall survive its termination or
expiration: Section VI (Insurance and Indemnification); Section VII
(Exclusivity); and Section VIII (Confidential Information).   11.14   Entire
Agreement. This Agreement and the License Agreement constitute the entire
understanding among the Parties regarding the subject matter contained herein
and supersede all prior discussions and agreements among the Parties regarding
the subject matter contained herein.   11.15   No Third-Party Beneficiaries.
Nothing in this Agreement shall be construed as giving any person or entity,
other than the Parties hereto and their successors and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof, except as expressly provided herein.   11.16   Independent Contractors.
The status of the Parties under this Agreement shall be that of independent
contractors. No Party shall be authorized to waive any right, or assume or
create any contract or obligation of any kind in the name of, or on behalf of,
the other Party or to make any statement that it has the authority to do so.
Nothing in this Agreement shall be construed as establishing a partnership,
joint venture, agency, employment or other similar relationship between the
Parties hereto.

 

27

CONFIDENTIAL



--------------------------------------------------------------------------------



 



11.17   Remedies Cumulative. The rights, powers, remedies and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
powers, remedies and privileges provided by applicable law.   11.18   Force
Majeure. If the performance of this Agreement or of any obligation hereunder is
prevented, restricted or interfered with by reason of any cause beyond the
reasonable control of the affected Party, such Party, upon prompt written notice
to the other Party, shall be excused from such performance to the extent of the
aforementioned prevention, restriction or interference, provided that the Party
so affected shall use its commercially reasonable efforts to avoid or remove
such causes of nonperformance and shall continue performance hereunder with the
utmost dispatch whenever such causes are removed.   11.19   Rules of
Construction. All section titles or captions in this Agreement shall be for
convenience only, shall not be deemed part of this Agreement and shall in no way
define, limit, extend or describe the scope or intent of any provisions of this
Agreement. Except as specifically provided otherwise, alphanumerical references
to “Sections,” “Exhibits” and “Schedules” are to the respective sections of, and
exhibits and schedules to, this Agreement. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The schedules and exhibits attached
hereto are hereby incorporated herein and made a part of this Agreement. Any
reference in this Agreement to schedules and exhibits shall be deemed to be a
reference to such schedules and exhibits as amended and in effect from time to
time. Whenever the word “including” is used herein, it shall be construed to
mean “including without limitation.”   11.20   Counterparts. This Agreement may
be executed in counterparts, each of which shall be deemed to be an original.



 

28

CONFIDENTIAL



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

                  AARP Services, Inc.
 
            HearUSA, Inc.
 
                /s/ John Wider
 
            /s/ Stephen J. Hansbrough  Executive Vice President
 
            Chairman and Chief Executive Officer
 
                AARP, Inc.
 
             
 
                /s/ Tom Nelson
 
              Chief Operating Officer
 
             

 

29

CONFIDENTIAL